DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/4/21 has been entered.
Claims 1 and 3-20 are pending.  Claim 2 is canceled. Claims 1 and 3-13 are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gruber et al. (US 2013/0048575), and further in view of Thompson (US 2016/0256799), Harman et al. (US 2017/0008046), and Leeson et al. (US 2002/0134550).
Regarding Claims 14 and 17: Gruber teaches a flowback tank cleaning method comprising:
receiving, in a flowback tank, fluid used in a hydraulic fracturing of an underground formation, said fluid including solid debris [0026, 0036-0037];
collecting solid debris from the fluid in an angled trough at a bottom of a collection section of the flowback tank (Fig. 1G, element 102), [0038]); and
moving said solid debris using a cleaning auger (Fig. 1G, element 116) extending along a length of the collection section [0038].
Gruber does not expressly disclose moving the solids toward a lift auger.  However, Thompson teaches a method in which a lift auger is used to remove the solid matter from a hydraulic fracturing process from a flowback tank [0020]. Thompson teaches that a lift auger is used in order to promote the separation of the solid matter from the liquid matter used in the hydraulic fracturing process (see abstract, [0020]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gruber by moving the solid debris toward a lift auger in order to promote the separation of the solid matter from the liquid matter, and using the lift auger to remove the solids from the tank, as suggested by Thompson.
Gruber does not expressly disclose spraying a fluid towards the cleaning auger through fluid outlets above the cleaning auger.  However, Harman teaches methods for cleaning the interior of a frac tank used to receive flowback fluids (see abstract and [0004]), comprising spraying a fluid toward the interior of the tank [0027]. The fluid is sprayed from spray nozzles attached to holes in a fluid distribution pipe (Fig. 3, element 26).  It would have been obvious to 
Gruber and Harman do not expressly disclose spraying fluid toward the collected solid debris.  However, Leeson teaches that it is known to clean frac sand received from a hydraulic fracturing process by washing the frac sand with a sprayed fluid emitted from nozzles in order to separate the frac sand from other contaminants (see abstract and Fig. 2A).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gruber and Harman by spraying the collected solid debris when spraying the auger in order to wash the solid debris to separate the frac sand from other contaminants, as suggested by Leeson.
The cited prior art does not expressly disclose removing the fluid from the flowback tank using a system of drain pipes below the cleaning auger.  Gruber does teach the use of a drain pipe below the cleaning auger to remove waste from the tank [0039].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the prior art by providing a system of drain pipes to efficiently remove the cleaning fluid and waste from the flowback tank in the prior art method.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gruber et al. (US 2013/0048575), Thompson (US 2016/0256799), Harman et al. (US 2017/0008046), and Leeson et al. (US 2002/0134550), as applied to Claim 14, and further in view of Noyes (US 2013/0149081).
Regarding Claims 15 and 16:  The prior art teaches the elements of Claim 14, as discussed above, but do not expressly disclose coating the trough or auger with an anti-friction coating.  However, Noyes teaches a method of moving material through a trough with an auger wherein at least a portion of the trough and auger are coated with an anti-friction coating in order to reduce the power required of the auger to move the material [0011, 0019].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the prior art method by coating at least a portion of the trough or auger with an anti-friction coating in order to reduce the power required to move the material, as suggested by Noyes.

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gruber et al. (US 2013/0048575), and further in view of Thompson (US 2016/0256799), Harman et al. (US 2017/0008046), Leeson et al. (US 2002/0134550), and Hunter et al. (US 4,844,106).
Regarding Claims 18 and 20: Gruber teaches a flowback tank cleaning method comprising:
receiving, in a flowback tank, fluid used in a hydraulic fracturing of an underground formation, said fluid including solid debris [0026, 0036-0037];
collecting solid debris from the fluid in an angled trough at a bottom of a collection section of the flowback tank (Fig. 1G, element 102), [0038]); and
moving said solid debris using a conveyor (Fig. 1G, element 116) extending along a length of the collection section [0038].
Gruber does not expressly disclose moving the solids toward a lift auger.  However, Thompson teaches a method in which a lift auger is used to remove the solid matter from a hydraulic fracturing process from a flowback tank [0020]. Thompson teaches that a lift auger is used in order to promote the separation of the solid matter from the liquid matter used in the hydraulic fracturing process (see abstract, [0020]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gruber by moving the solid debris toward a lift auger in order to promote the separation of the solid matter from the liquid matter, and using the lift auger to remove the solids from the tank, as suggested by Thompson.
Gruber does not expressly disclose spraying a fluid towards the conveyor through fluid outlets above the conveyor.  However, Harman teaches methods for cleaning the interior of a frac tank used to receive flowback fluids (see abstract and [0004]), comprising spraying a fluid toward the interior of the tank [0027]. The fluid is sprayed from spray nozzles attached to holes in a fluid distribution pipe (Fig. 3, element 26).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gruber by spraying a fluid toward the interior of the tank, including the conveyor, in order to clean the interior surfaces of the flowback tank, as suggested by Harman.
Gruber and Harman do not expressly disclose spraying fluid toward the collected solid debris.  However, Leeson teaches that it is known to clean frac sand received from a hydraulic fracturing process by washing the frac sand with a sprayed fluid emitted from nozzles in order to separate the frac sand from other contaminants (see abstract and Fig. 2A).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
The cited prior art does not expressly disclose removing the fluid from the flowback tank using a system of drain pipes below the conveyor.  Gruber does teach the use of a drain pipe below the conveyor to remove waste from the tank [0039].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the prior art by providing a system of drain pipes to efficiently remove the cleaning fluid and waste from the flowback tank in the prior art method.
Gruber does not expressly disclose the conveyor is a belt conveyor.  However, Hunter teaches a similar method of conveying materials wherein a conveyor is in the form of a continuous loop (e.g., auger, as in Gruber) or web (e.g., belt) (Fig. 1, element 22).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the auger conveyor of Gruber with a belt conveyor, as in Hunter, since Hunter teaches that the conveyor belt is used for the same purpose of conveying material (see MPEP 2144.06 (II)).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Gruber et al. (US 2013/0048575), Thompson (US 2016/0256799), Harman et al. (US 2017/0008046), Leeson et al. (US 2002/0134550), and Hunter et al. (US4,844,106) as applied to Claim 18, and further in view of Noyes (US 2013/0149081).
Regarding Claim 19:  The prior art teaches the elements of Claim 18, as discussed above, but do not expressly disclose coating the trough or auger with an anti-friction coating.  However, Noyes teaches a method of moving material through a trough with an auger wherein at least a portion of the trough and auger are coated with an anti-friction coating in order to reduce the power required of the auger to move the material [0011, 0019].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the prior art method by coating at least a portion of the trough or auger with an anti-friction coating in order to reduce the power required to move the material, as suggested by Noyes.

Response to Arguments
Applicant’s arguments, filed 3/4/2021, with respect to claims 14-20 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA N. CAMPBELL whose telephone number is (571)270-7382.  The examiner can normally be reached on Monday-Friday 9 AM- 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.N.C/Examiner, Art Unit 1714                                                                                                                                                                                                        
/NATASHA N CAMPBELL/Examiner, Art Unit 1714